Title: From James Madison to the Senate, 16 December 1816
From: Madison, James
To: Senate


        
          December 16th. 1816
        
        Commissions having issued during the recess to the following persons I nominate them to the offices respectively annexed to their names.
        William Davy, of Pennsylvania, to be Consul of the United States at Kingston upon Hull, in Great Britain.
        Joseph Ray, of the same State, to be Consul at Pernambucco in Brasil.
        Robert Jaques, of New York, to be consul at St Croix. John Howard March, of New Hampshire, to be Consul at Madeira
        Jose dos Santos Monteiro, of Brasil, to be consul for the Island of Maranhao, in Brasil.
        I nominate also,
        Daniel Strobel, of South Carolina, to be consul at Bordeaux in the place William Lee resigned.
        Reuben G. Beasley, of Virginia, to be consul at Havre de Grace in the place of Isaac C. Barnet now Consul at Paris.
        
          James Madison
        
      